Jones, Chief Judge,
dissenting:
For the reasons which I gave in dissenting from the opinion of the court in Virginia Electric and Power Company v. United States, 130 C. Cls. 189, decided November 30, 1954, I respectfully dissent from the court’s conclusion that interest on the overpayments continues beyond thirty days after the filing of the waivers.
In this case (No. 636-53) in accordance with the opinion of the court and on a stipulation by the parties showing the amount due thereunder, on June 7, 1955, judgment for the plaintiff was entered for $15,561.72, together with interest on the sum of $10,555.89 at six percent per annum from January 19, 1951, to a date preceding the date of the refund check by not more than thirty days, determined by the Commissioner of Internal Revenue pursuant to Section 2411 of Title 28 of the United States Code.